SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                        July 1, 2021



In the Court of Appeals of Georgia
 A21A0148. CRISPIN et al. v. STATE OF GEORGIA.

      HODGES, Judge.

      In this in rem forfeiture action,1 we are initially asked to decide whether a

forfeiture complaint should be dismissed if a bench trial is not held within 60 days of

service of process of some — but not all — owners and interest holders of the assets

to be forfeited. Based upon the unique circumstances of this case, we need not

address that issue. Because the Superior Court of White County never acquired

personal jurisdiction over Ashley Presnell and William Crispin (collectively,

“Appellants”) due to the State’s failure to serve Appellants with process, the trial

court’s order awarding Appellants’ seized assets to the State was a mere nullity.




      1
          See OCGA § 9-16-12.
Therefore, as explained more fully herein, we reverse the trial court’s judgment

awarding Appellants’ seized assets to the State.

      Factual Background. Under Georgia law,

      in rendering judgment on a complaint for forfeiture, the trial court is
      required to make mixed findings of fact and law, which this Court must
      accept unless they are clearly erroneous. And we defer to the trial
      court’s judgment as to witness credibility and will affirm the trial court’s
      findings if there is any evidence supporting them.


(Citations and punctuation omitted.) Buchanan v. State, 319 Ga. App. 525, 526-527

(737 SE2d 321) (2013). So viewed, the record reveals that, as part of an ongoing drug

investigation, agents of the Appalachian Regional Drug Enforcement Office and other

law enforcement agencies initiated a traffic stop of Appellants on February 2, 2018.

During a search of the vehicle, officers uncovered $9,584 in U. S. currency. On the

same date, officers also executed a search warrant at Appellants’ residence, where

they found “a quantity of marijuana” and an additional $1,000 in cash.

      Procedural Background. Following the February 2, 2018 seizure of

Appellants’ assets, the State filed a verified complaint for forfeiture on March 30,

2018. The complaint listed all of the assets seized as a result of the drug enforcement

office’s operation, including $56,253 in U. S. currency and ten firearms; the

                                           2
complaint also identified the owners and interest holders of the assets as Presnell,

Crispin, Valerie Pruitt, Steven Pruitt, Evan Johnstone, William Moore and

Christopher Morris. According to the record, the State served Johnstone on July 17,

2018 and Steven Pruitt on July 27, 2018; entries of service for Crispin and Moore

were returned non-est on July 12 and 30, 2018, respectively.2

      Despite the apparent inability to serve Crispin or Presnell with process, an

attorney entered an appearance on Appellants’ behalf on August 17, 2018. Appellants

then filed separate answers to the forfeiture complaint on September 17, 2018, each

raising a series of defenses including lack of personal jurisdiction, insufficiency of

process, and insufficiency of service of process.

      The trial court first scheduled a hearing for October 19, 2018 “to show

probable cause why [the] Court should not dismiss this forfeiture.” On that date,

Appellants filed motions to dismiss the forfeiture, claiming that their counsel received

service of process in open court on August 17, 2018 and that no bench trial had

occurred within 60 days of service, or by October 16, 2018, as required by OCGA §




      2
        The record does not contain entries of service for contemporaneous attempts
to serve Presnell, Morris, or Valerie Pruitt.

                                           3
9-16-12 (f), nor had good cause for a continuance been demonstrated.3 Appellants’

assertion that they received service on August 17, 2018 was based upon an affidavit

from their counsel, filed as an exhibit to their motion to dismiss, in which he stated

that he “accepted service of the State’s Complaint for Forfeiture and the Summons

in open Court on August 17, 2018. . . .” The trial court scheduled Appellants’ motion

to dismiss for a hearing on January 15, 2019,4 at the conclusion of which the trial

court suggested that there had been no written acknowledgment of service and that,




      3
        The record does not contain a transcript of either an August 17, 2018 hearing
or an October 19, 2018 hearing, and Appellants’ notice of appeal simply states that
“multiple transcripts of evidence [are] to be included with the record on appeal.” To
the extent such transcripts exist, this nondescript language is insufficient to instruct
the clerk of court to include a particular transcript in the appellate record. See
generally Hill v. Bd. of Regents of the Univ. System of Ga., 346 Ga. App. 830, 832
(816 SE2d 296) (2018) (“Our appellate courts have held that the specification that
‘nothing’ is to be omitted from the record would not infer that the transcript is to be
included, since the appellant is required to state whether the transcript will be filed,
in addition to designating any portion of the record to be omitted.”) (citation and
punctuation omitted).
      4
         The record includes a 2-page transcript of a November 6, 2018 hearing,
although there is no corresponding rule nisi or similar scheduling order setting the
hearing date. During that brief hearing, the trial court indicated that the hearing would
be continued to January 15, 2019 due to “confusion with the Court of the resetting
last time[;]” a subsequent scheduling order indicated that “the case did not appear on
the Court’s published calendar” for November 6, 2018. The trial court further noted
that Appellants did not consent to the continuance.

                                           4
as a result, Appellants had not been served.5 The record does not reflect any further

activity between January and April 2019.

      Appellants filed a second motion to dismiss on April 17, 2019, again pointing

out that, based upon the purported service accepted by counsel in open court on

August 17, 2018, no bench trial had occurred within 60 days of service of process.

While Appellant’s motion remained pending, the State filed a motion on August 9,

2019 to serve Appellants, Moore, and Morris by publication. The trial court granted

the motion and the State proceeded to serve each of the owners and interest holders

by publication.

      The trial court entered a rule nisi scheduling the case for a hearing on October

16, 2019 “to show cause why the relief sought should not be granted.” The transcript

of the hearing reveals confusion between the parties and the trial court as to the

purpose of the hearing: the State believed that the hearing was the bench trial

contemplated by OCGA § 9-16-12, while Appellants’ counsel asserted he had not

received a trial notice and suggested that the hearing was set to address Appellants’




      5
       The record does not contain an order adjudicating Appellants’ first motion to
dismiss.

                                          5
second motion to dismiss the forfeiture. Over Appellants’ objection, the trial court

continued the hearing until November 15, 2019.

      Prior to the trial court’s November 15, 2019 bench trial, the trial court granted

a motion by Appellants to set aside and vacate the publication order because the State

failed to serve Appellants with a copy of the motion.6 In addition, the trial court

denied Appellants’ second motion to dismiss the forfeiture. During the bench trial,

the trial court received evidence from two members of the drug enforcement office.

The trial court ultimately entered judgment on July 14, 2020 awarding Appellants’

forfeited assets to the State. This appeal followed.

      1. In two related enumerations of error, Appellants contend that the trial court

erred by not granting their first and second motions to dismiss because there was no

bench trial conducted within 60 days of August 17, 2018 — the date their counsel

purportedly accepted service of process in open court, which would have required

trial by October 16, 2018. See OCGA § 9-16-12 (f). Because the August 17, 2018

purported service of process on Appellants’ counsel was ineffective, and in view of

the trial court’s order vacating the State’s service of the owners and interest holders



      6
          The State did not file a cross-appeal from the trial court’s order.

                                            6
by publication, we conclude that the trial court lacked personal jurisdiction over

Appellants.7

      We start with the general proposition that in rem forfeitures filed pursuant to

OCGA § 9-16-12 are, in the absence of conflicting provisions, governed by the Civil

Practice Act. See Mitchell v. State, 255 Ga. App. 507, 509 (566 SE2d 24) (2002)

(“The provisions of the Civil Practice Act apply to forfeiture proceedings unless a

specific, expressly prescribed rule set forth in the forfeiture statute conflicts with the

CPA.”); OCGA § 9-11-81. To that end, “service of summons, unless waived, is

required to notify a defendant of an impending action and his duty to respond within

a specified time. In the absence of either proper service of summons or a valid waiver

thereof, the trial court lacks personal jurisdiction over the defendant.” Id. at 509-510.

      Inasmuch as “[p]roper service of summons is necessary for [a trial] court to

obtain jurisdiction over a defendant[,]” and “personal jurisdiction is required in order


      7
        Even had the trial court acquired jurisdiction over Appellants, their first
enumeration presents nothing for our review. We note that the record contains
Appellants’ first motion to dismiss and the transcript of a January 15, 2019 hearing
at which the motion was argued. However, Appellants have not cited, nor have we
found, a trial court order adjudicating the motion. In the absence of an order, then,
appellate review of this issue would be precluded. See generally Lott v. Arrington &
Hollowell, P. C., 258 Ga. App. 51, 53-54 (1) (572 SE2d 664) (2002); Matthews v.
Tele-Systems, Inc., 240 Ga. App. 871, 874-875 (5) (525 SE2d 413) (1999).

                                            7
for a party to be subject to the decisions and rules made by the court in a particular

case[,]” we first address the question of personal jurisdiction. Connor v. Oconee Fed.

Saving & Loan Assn., 338 Ga. App. 632, 634 (791 SE2d 207) (2016). Relevant to this

case, OCGA § 9-11-4 (e) (7) provides that service of process upon an individual must

be given

      to the defendant personally, or by leaving copies thereof at the
      defendant’s dwelling house or usual place of abode with some person of
      suitable age and discretion then residing therein, or by delivering a copy
      of the summons and complaint to an agent authorized by appointment
      or by law to receive service of process.


“We generally construe the personal service requirements in O.C.G.A. § 9-11-4 [(e)]

(7) strictly because notice is central to due process.” Anderson v. Bruce, 248 Ga. App.

733, 737 (3) (548 SE2d 638) (2001). Accordingly, where personal service of an

individual defendant is required,8 service of process on the defendant’s attorney is not

permitted. See Estate of Thurman v. Dodaro, 169 Ga. App. 531, 533 (1) (313 SE2d


      8
        Such personal service is a requirement of in rem forfeiture actions. See OCGA
§ 9-16-12 (b) (1), (2) (“A copy of the complaint and summons shall be served on any
person known to be an owner or interest holder and any person who is in possession
of the property. . . . Issuance of the summons, form of the summons, and service of
the complaint and summons shall be as provided in subsections (a), (b), (c), and (e)
of Code Section 9-11-4.”).

                                           8
722) (1984) (“Service on an attorney is not permitted where personal service is

required.”); see generally Benefield v. Harris, 143 Ga. App. 709, 711 (2) (240 SE2d

119) (1977). In addition, an “[a]cknowledgment of service, without an express waiver

of process, does not constitute a waiver of valid service of process.” (Citation and

punctuation omitted; emphasis supplied.) Lewis v. Southern Gen. Ins. Co., 209 Ga.

App. 232, 233 (1) (433 SE2d 80) (1993).

      Here, the purported service of process of Appellants through their counsel was

ineffective. Appellants’ counsel claimed, in an affidavit included as an exhibit to

Appellants’ motions to dismiss, that he “accepted service of the State’s Complaint for

Forfeiture and the Summons in open Court on August 17, 2018 for both William

Crispin and Ashley Presnell. . . .” Our law makes clear that initial service of process

on a defendant’s attorney is not authorized when personal service is required. See

Estate of Thurman, 169 Ga. App. at 533 (1); Benefield, 143 Ga. App. at 711 (2);

OCGA § 9-16-12 (b); compare OCGA § 9-11-5 (b) (“Whenever under this chapter

service [of pleadings subsequent to the original complaint] is required or permitted

to be made upon a party represented by an attorney, the service shall be made upon

the attorney unless service upon the party is ordered by the court.”). In addition,

Appellants’ counsel’s affidavit did not include a waiver of process, rendering it

                                          9
invalid. See Lewis, 209 Ga. App. at 233 (1). Moreover, there is no indication in the

record that Appellants’ counsel was ever authorized to accept service of process on

Appellants’ behalf.

      Accordingly, the record demonstrates that the State failed to personally serve

Appellants with process. Likewise, the trial court granted Appellants’ motion to set

aside its order allowing the State to serve the owners and interest holders by

publication, and the State did not appeal the order granting the motion to set aside.

Finally, the record does not show that a proper acknowledgment or waiver of service

was filed. See Lewis, 209 Ga. App. at 233 (1); OCGA § 9-11-4 (d); see also OCGA

§ 9-10-73 (“The defendant may acknowledge service or waive process by a writing

signed by the defendant or someone authorized by him.”); compare Newell v. Brown,

187 Ga. App. 9, 10 (369 SE2d 499) (1988) (finding that counsel who executed proper

acknowledgment of service, stating that “all other and further service and notices are

hereby waived[,]” did not have authority to represent party).




                                         10
       The result is that the trial court did not acquire jurisdiction over Appellants.9

See Gurrero v. Tellez, 242 Ga. App. 354, 356-357 (2) (529 SE2d 639) (2000). “It is

well established that jurisdiction over a party must be established before the court can

enter any ruling binding the party or the ruling is declared null and void.” Jones v.

Isom, 223 Ga. App. 7, 9 (2) (477 SE2d 139) (1996), overruled in part on other

grounds, Giles v. State Farm Mut. Ins. Co., 330 Ga. App. 314 (765 SE2d 413) (2014).

As a result, the trial court was without authority to enter orders on Appellants’

motions to dismiss.10

       2. In their remaining enumerations of error, Appellants argue that the trial court

erred in: (1) declining to dismiss the forfeiture complaint because officers had no

probable cause to initiate a traffic stop that precipitated the seizure of their assets; (2)

awarding their assets to the State because the State failed to prove that they were in

possession of a controlled substance; and (3) finding that officers had the authority



       9
        Moreover, Appellants’ “appearance in the action by the filing of an answer
and raising the defense of insufficiency of service of process . . . did not constitute a
waiver of the defective service.” Glass v. Byrom, 146 Ga. App. 1, 2 (245 SE2d 345)
(1978).
       10
         In view of our decision, we need not consider Appellants’ argument that the
State failed to exercise due diligence in serving the owners and interest holders with
process.

                                            11
to search Crispin’s vehicle absent a search warrant.11 For the reasons discussed in

Division 1, we likewise conclude that the trial court lacked jurisdiction to conduct a

bench trial and to enter an order thereon. Therefore, we reverse the trial court’s order

awarding Appellants’ assets to the State. As a result, we need not consider

Appellants’ remaining enumerations of error.

      In sum, we conclude that, in view of the State’s failure to serve process on

Appellants, and in the absence of a valid acknowledgment or waiver of service of

process, the trial court did not acquire personal jurisdiction over Appellants.

Therefore, we reverse the trial court’s orders denying Appellants’ second motion to

dismiss and awarding the seized assets to the State for lack of jurisdiction.

      Judgment reversed. Miller, P. J., and Pipkin, J., concur.




      11
         As a general proposition, the fact that the present civil forfeiture action
apparently preceded Appellants’ criminal prosecution does not prevent Appellants
from raising a collateral challenge to the underlying search. See Pitts v. State, 207 Ga.
App. 606, 607 (1) (428 SE2d 650) (1993).

                                           12